                    Case 20-12599-KBO              Doc 62      Filed 10/21/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

     In re:                                                   Chapter 11

     YOGAWORKS, INC., et al.,                                 Case No. 20-12599 - KBO

                      Debtors. 1                              (Jointly Administered)

                                                              Re: D.I. 10 and 44

             CERTIFICATION OF COUNSEL REGARDING CORRECTED
             INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
      POSTPETITION FINANCING AND USE CASH COLLATERAL; (II) GRANTING
      LIENS AND SUPER-PRIORITY CLAIMS AND ADEQUATE PROTECTION; (III)
     MODIFYING THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF

              I, Thomas J. Francella, Jr., Esquire, proposed Delaware counsel to the above captioned

    debtors and debtors in possession (the “Debtors”), hereby certifies as follows:

              1.     On October 15, 2020, the Debtors filed a Motion Pursuant to Sections 105, 361,

    362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2,

    for Interim and Final Orders (I) Authorizing Debtors to Obtain Postpetition Financing and Use

    Cash Collateral; (II) Granting Liens and Super-Priority Claims an Adequate Protection; (III)

    Modifying the Automatic Stay; (IV) Approving Debtors’ Assumption of and Entry Into the

    Restructuring Support Agreement; and (V) Granting Related Relief [D.I. 10; Filed 10/15/2020]

    (the “DIP Motion”).

              2.     On October 16, 2020, this Court entered its Interim Final Order (I) Authorizing

    Debtors to Obtain Postpetition Financing and Use Cash Collateral; (II) Granting Liens and Super-

    Priority Claims an Adequate Protection; (III) Modifying the Automatic Stay; (IV) Approving

    Debtors’ Assumption of and Entry Into the Restructuring Support Agreement; and (V) Granting




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number is (1) YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga Works, Inc., a California corporation
    (0457).
              Case 20-12599-KBO         Doc 62     Filed 10/21/20    Page 2 of 2




Related Relief Attached to the DIP Motion was a proposed interim order granting the relief

requested in the DIP Motion on an interim basis (the “Interim DIP Order”) [D.I. 44].

       3.     Since entry of the Interim Order, the Debtors have realized that the Interim Order

contains a typographical error on page 1. As a result, the Debtors have made revisions to the

Interim DIP Order to remedy the typographical error (the “Corrected Interim DIP Order”).

Attached hereto as Exhibit “A” is a redline comparing the Interim DIP Order to the Corrected DIP

Order. Attached hereto as Exhibit “B” is a clean copy of the Corrected Interim DIP Order.

       WHEREFORE, the Debtors respectfully request the entry of the Corrected Interim DIP

Order attached hereto as Exhibit “B”.

 Dated: October 21, 2020                COZEN O’CONNOR
 Wilmington, Delaware
                                        /s/ Thomas J. Francella, Jr.
                                        Thomas J. Francella, Jr. (DE Bar No. 3835)
                                        Thomas M. Horan (DE Bar No. 4641)
                                        1201 North Market Street, Suite 1001
                                        Wilmington, DE 19801
                                        Telephone: (302) 295-2000
                                        Facsimile: (302) 250-4495
                                        E-mail: tfrancella@cozen.com
                                        E-mail: thoran@cozen.com

                                        and

                                        SHULMAN BASTIAN FRIEDMAN & BUI LLP
                                        Alan J. Friedman (CA Bar No. 132580)
                                        Melissa Davis Lowe(CA Bar No. 245521)
                                        100 Spectrum Center Drive; Suite 600
                                        Irvine, CA 92618
                                        Telephone: (949) 427-1654
                                        Facsimile: (949) 340-3000
                                        E-mail: afriedman@shulmanbastian.com
                                        mlowe@shulmanbastian.com
                                        Proposed Counsel to the Debtors and Debtors in
                                        Possession
